           Case 2:19-cr-00170-APG-DJA Document 26 Filed 08/13/21 Page 1 of 1




 1                    UNITED STATES DISTRICT COURT
 2                         DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                         Case No. 2:19-cr-170-APG-DJA

 4                 Plaintiff,                          Order Granting Motion to Dismiss
                                                       the Information
 5         v.

 6   CRYSTAL EWING,

 7                 Defendant.

 8

 9         Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   government hereby dismisses the Information in the above-captioned case.

11                                                     Respectfully submitted,

12                                                     GUSTAV W. EYLER
                                                       Director
13
                                                       s/ Timothy Finley
14                                                     TIMOTHY FINLEY
                                                       DANIEL ZYTNICK
15                                                     Trial Attorneys

16         Leave of Court is hereby granted for the filing of the above dismissal of the

17   Information in the above-captioned case under Rule 48(a).

18         DATED this 13th day of August, 2021.

19

20

21                                                HONORABLE ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
22

23

24


                                                  3
